internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-104949-99 date july legend a b state d1 country dollar_figure this responds to a letter dated date submitted on behalf of b requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 facts a is a limited_liability_company formed under the laws of state and is the sole owner of b an entity formed under the laws of country on d1 a is not liable for any of the debts or liabilities of b and taxpayer represents that b was expected to incur a loss for the short taxable_year commencing on d1 b actually incurred a loss of approximately dollar_figurefor the short-taxable year commencing d1 a has two owners both u s individuals who also own a corporation which has a cc dom p si 1-plr-104949-99 subchapter_s_election in effect as well as several other u s entities the s_corporation engages in transactions with b b engages in a business in which it purchases raw materials from the s_corporation and reshapes the material into a finished product for its various customers taxpayer represents that the two u s individuals who own a hold ownership interests in the s_corporation and the other u s entities in the same proportion in which they hold a both a and b intended for b to elect to be disregarded as an entity separate from its owner however due to a miscommunication between b’s attorneys and accountants the election was not made law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is an association if all its members have limited_liability under sec_301_7701-3 a foreign eligible_entity with a single owner who has limited_liability can elect to be classified as a disregarded_entity by filing a form_8832 to be valid an election must generally be signed by each member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 the effective date specified on form_8832 can not be more than days prior nor more than months after the date on which the election is filed sec_301_7701-3 sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_service bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 cc dom p si 1-plr-104949-99 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result b is granted an extension of time to make the election to be treated as disregarded as an entity separate from its owner for federal tax purposes effective d1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative signed paul f kugler sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
